         Case 2:20-mj-02078-CRE Document 1-1 Filed 10/14/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA

        v.                                              Magistrate’s No. 20-2078

 SEAN TROESCH

               AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Christopher J. Kline, being first duly sworn, hereby depose and state as follows:

       1.      I am a Special Agent with the United States Postal Service – Office of Inspector

General (“USPS-OIG”) and have been so employed since April 2016. As part of my duties, I am

assigned to the Pittsburgh Resident Office, with an assigned territory of the Western Judicial

District of Pennsylvania. My responsibilities include investigations of mail theft, financial fraud,

and narcotics trafficking through the mail, specifically pertaining to violations committed by

employees of the United States Postal Service (“USPS”). As a Special Agent with the USPS-OIG

I have participated in a number of mail theft and destruction investigations, which have resulted

in the recovery of undelivered United States mail.

       2.      Prior to working as a Special Agent with the USPS-OIG, I worked as a Special

Agent with the United States Secret Service (USSS), where I was employed from June 2008 to

April 2016. As a Special Agent with the USSS, I was responsible for investigations of financial

crimes such as access device fraud, bank fraud and forgery. I have also assisted with investigations

dealing with the possession, manufacturing, and distribution of controlled substances. I have

assisted in undercover operations and executed various search and arrest warrants.            I have

debriefed informants.

       3.      Before becoming a Special Agent, I received training at the Federal Law

Enforcement Training Center (FLETC), where I was trained in narcotics trafficking, money
         Case 2:20-mj-02078-CRE Document 1-1 Filed 10/14/20 Page 2 of 4



laundering,   undercover operations, confidential informants, and electronic and physical

surveillance techniques.

       4.      As part of my training and experience, I am aware that Title 18, United States Code,

Section 1703(a) makes it a crime for a USPS employee to unlawfully secrete, destroy, detain,

delay, or open mail that had been entrusted to him and which was intended to be conveyed by mail

or delivered by the Postal Service.

       5.      The information contained in this affidavit is based on my own investigation, as

well as information received from possible witnesses and other law enforcement officers. This

affidavit is submitted for the limited purpose of establishing probable cause to believe that Sean

Troesch has committed violations of 18 U.S.C. § 1703(a). It does not include every fact known to

me through my participation in this investigation.

       6.      At all times relevant to this affidavit, Sean Troesch was a City Carrier for and

employee of the United States Postal Service. He worked out of the Post Office in Mount Oliver,

Pennsylvania, and lived on Meadowcrest Road in Baldwin, Pennsylvania. On or about October 8,

2020, an employee of the Postal Service received an allegation about a mail carrier who lives on

Meadowcrest Road in Baldwin. According to the report received by the Postal Service, the mail

carrier who lives on Meadowcrest Road had previously been seen taking mail from the rear of his

vehicle and placing it into trash bags. The mail carrier who lives on Meadowcrest Road was later

identified as Sean Troesch.

       7.      On Sunday, October 11, 2020, your Affiant received a report that Troesch had

placed nine trash bags at the street in front of his house on Meadowcrest Road. Trash pickup in

Troesch’s neighborhood was scheduled for Monday, October 12, 2020.




                                                 2
         Case 2:20-mj-02078-CRE Document 1-1 Filed 10/14/20 Page 3 of 4



       8.      Continuing on October 11, 2020, your Affiant and Special Agent John Burkhart,

United States Postal Service, Office of Inspector General, went to Troesch’s residence to speak

with him about the contents of the trash bags. Troesch signed a Garrity warning form and agreed

to speak with investigators. The interview took place on the street directly in front of Troesch’s

residence and nearby the nine trash bags, which were also at the street in front of the residence.

When asked if the bags in front of his house contained mail, Troesch indicated that one of the bags

did. Your Affiant opened that bag, which included only bundled mail. Although Troesch initially

reported that only that single bag contained mail, he ultimately acknowledged that all of the trash

bags did and told investigators to take them. Four mail items were also recovered from Troesch’s

personal vehicle. Troesch told investigators that the mail had been intended for delivery on his

route, and acknowledged that it was wrong to throw mail into the trash.

       9.      On October 13, 2020, at the Mount Oliver Post Office, agents inventoried the mail

that had been recovered from Troesch’s vehicle and the trash bags in front of his residence. It

included 314 items of First Class Mail, 7 items of Certified Mail, 1 item of Priority Mail, and 1,311

political advertisements or similar items of campaign mail.        One application requesting the

delivery of a mail-in ballot was included among the pieces of First Class Mail. The seized mail

did not contain any mail-in ballots.

       10.     Your Affiant submits that, based on the foregoing, there is probable cause to believe

that, in the Western District of Pennsylvania, Sean Troesch has unlawfully secreted, destroyed,

detained, and delayed mail that had been entrusted to him and was intended for delivery, in

violation of 18 U.S.C. § 1703(a).




                                                 3
           Case 2:20-mj-02078-CRE Document 1-1 Filed 10/14/20 Page 4 of 4



          The above information is true and correct to the best of my knowledge, information and

belief.


                                                 Respectfully submitted,

                                                 /s/ Christopher J. Kline
                                                 Christopher J. Kline
                                                 Special Agent
                                                 United States Postal Service
                                                 Office of Inspector General


Sworn and subscribed before me, by telephone
pursuant to Fed. R. Crim. P. 4.1(b)(2)(A),
this 14th day of October, 2020.


______________________________
Honorable Cynthia Reed Eddy
Chief United States Magistrate Judge




                                                4
